Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 was filed after the mailing date of the Non-Final Rejection on 09/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 	Applicant argues that Liu fails to disclose "establishing a plurality of wake-up word recognition models in advance; wherein each of the plurality of wake-up word recognition models is associated with each of the plurality of reference voiceprint characteristics" of amended Claim 1.	Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that Liu further discloses in p. 0098 that “at the backend of the smart sound box, or on a server side, an audio feature in the audio data may be extracted, and then matching between the extracted audio feature and a voice identification feature of associated user information is performed.” And further in p. 0099 “selection of the wakeup keyword, .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US PG Pub 20180366125).
	As per claims 1, 6 and 11, Liu discloses a method, apparatus and non-transitory computer-readable storage medium for waking up a voice interaction device, comprising: 	one or more processors (Liu; Fig. 11, item 1101; p. 0143 – voice identification system comprising a processor); and 	a memory for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors (Liu; Fig. 11, item 1102; p. 0143 - The memory 1102 may be non-transitory and computer-readable and store instructions that, when executed by the processor 1101, cause the system 1100 to perform various methods and steps described herein) to:	acquire a voice signal (Liu; Fig. 6; p. 0104 – obtaining audio data);  	5extract a first voiceprint characteristic of the voice signal (Liu; Fig. 6; p. 0103 - After obtaining speech data, the smart sound box generates a voiceprint (that is, an extracted audio 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

12/29/2021